     Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 1 of 14




     IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND


LINDSAY FORD, LLC                                     *
                                                      *
            11250 Veirs Mill Road                     *
            Wheaton, MD 20902                         *
                                                      *
                                     Plaintiff,       *
                                                      *
            vs.                                       *   Case No.
                                                      *
LEXINGTON INSURANCE COMPANY, *
                                       *
     100 Summer Street                 *
     Boston, MA 02110                  *
                                       *
     Serve on:                         *
     Alfred W. Redmer, Jr.             *
     Insurance Commissioner            *
     Maryland Insurance Administration *
                                                                     RECEtVED
     200 St. Paul Place, Suite 2700    *
     Baltimore, MD 21202               *                                      NOV 2 0 2019
                                       *
                                                                         Clerk of the Circuit Court
                    Defendant.         *                                 Montgomery County, Md.
                                       *

                                                  COMPLAINT

            Plaintiff, Lindsay Ford, LLC ("Plaintiff' or "Lindsay Ford"), by and through its

undersigned counsel, hereby submits this Complaint for declaratory relief, breach of

contract, and failure to act in good faith, pursuant to Md. Code, Cts. & Jud. Proc. § 3-

1701 and Md. Code, Ins. § 27-1001. In support thereof, Plaintiff states as follows:

                                            NATURE OF THE ACTION

      1. This is a declaratory relief, breach of contract, and failure to act in good faith

action brought against Defendant, Lexington Insurance Company ("Defendant" or

"Lexington"), a member company of American International Group, Inc. ("AIG"), arising

out of, and in connection with, an insurance policy to which Plaintiff is an insured.



I I 3263 =000214 8 24-2 1 71r 682 8. v 1
       Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 2 of 14




     2. Specifically, Plaintiff brings claims against Defendant arising froln Defendant's

refusal to iiidemnify Plaintiff for damages incurred in relation to a fraudulent, criminal

scheme inducing the sale of multiple automobiles owned by Plaintiff.

                                          PARTIES

     3. Plaintiff, Liiidsay Ford, LLC is a Maryland limited liability company with its

principal place of business at 11250 Veirs Mill Road in Wheaton, Maryland. Plaintiff

operates a car dealership selling both new and used vehicles in Wheaton, Maryland, and

is an insured under the insurance policy at issue in this action.

     4. Upon information and belief, Defendant is a Delaware corporation with its

principal place of business at 99 High Street, Boston, Massachusetts, 02110. Defendant

is an insurance company and issued the insurance policy at issue in this action.

                                   JURISDICTION AND VENUE

     5. This Court has subject matter jurisdiction over this matter pursuant to Section 1-

501 of the Courts & Judicial Proceedings Article of the Maryland Code.

    6. This Court has personal jurisdiction pursuant to Section 6-103 of the Courts and

Judicial Proceedings Article of the Maryland Code.

    7. Venue is proper in this Court pursuant to Section 6-201 of the Courts and Judicial

Proceedings Article of the Maryland Code.

                               FACTS COMMON TO ALL COUNTS

    A. The Underlying Fraud

    8. Between July and September 2017, Lindsay Ford fell victim to an orchestrated

criminal scheme through which multiple individuals, believed to be working in concert,

fraudulently purchased at least seven (7) vehicles from Lindsay Ford.




113263\000002\4824-2176-6828.v 1              2
       Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 3 of 14




     9. Specifically, the following vehicles were sold as part of what was later discovered

to be a fraudulent, criminal scheme:

               a. On July 3, 2017, Lindsay Ford sold a 2014 Ford Edge to Henry Williams,
                  for the amount of $29,214.00.
               b. On July 8, 2017, Lindsay Ford sold a 2016 Chrysler 300 to Henry
                  Williams, for the amount of $27,455.00.
               c. On July 13, 2017, Lindsay Ford sold a 2017 Chevrolet Impala to Lourawl
                  McIntosh, for the amount of $35,022.24.
               d. On July 18, 2017, Lindsay Ford sold a 2016 Ford Escape to Lourawl
                  McIntosh, for the amount of $35,960.40.
               e. On July 20, 2017, Lindsay Ford sold a 2016 Nissan Maxima to Alea
                  Cummings, for the amount of $44,582.40.
               f. On July 21, 2017, Lindsay Ford sold a 2016 Chevrolet Camaro to Nicole
                  Wayne, for the amount of $41,152.16.
               g. On September 23, 2017, Lindsay Ford sold a 2014 Jeep Cherokee to
                  Ebony Hutchinson, for the amount of $33,709.00.

    10. The purchasers took advantage of Lindsay Ford's financing options to complete

each of these purchases, such that Lindsay Ford received only a small portion of the sale

amount for each vehicle. Thus, while the aggregate sale amount for the seven vehicles

totaled $247,095.92, Lindsay Ford received just $52,213.86 in payments from the

purchasers, and financed a combined $194,882.06 relating to the purchases.

    11.In September 2017, Lindsay Ford's finance department encountered issues

registering these vehicles, and Lindsay Ford thereafter investigated the purchases.

    12. Through its investigation, Lindsay Ford discovered that the purchasers of these

vehicles had provided false information in order to secure financing and purchase the

vehicles.

    13. Specifically, Henry Williams had provided a forged or fake Pennsylvania driver's

license when applying to purchase the Ford Edge and Chrysler 300.

    14. Similarly, Lourawl McIntosh provided a forge or fake Pennsylvania driver's

license when applying to purchase the Chevrolet Impala and Ford Escape.



I 13263\000002\4824-2176-6828.v 1            3
     Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 4 of 14




    15. Likewise, Alea Culnmings provided a Maryland driver's license with an incorrect

soundex in order to purchase the Nissan Maxima.

    16. Ebony Hutchinson also provided a forged or fake Illinois driver's license when

applying to purchase the Jeep Cherokee.

    17. Upon further investigation, Lindsay Ford also discovered that each of the

purchasers of these vehicles were apparently working together or as part of a

collaborative scheme in order to fraudulently purchase the vehicles.

    18. Specifically, Lindsay Ford discovered that each purchaser had advised that

"Nicole Wayne" — who herself was one of the fraudulent purchasers — had referred them

to Lindsay Ford to make their vehicle purchases.

    19. The purchasers also provided apparently false or forged employment information

in order to secure financing. Specifically, each purchaser had listed "RSM" as his or her

employer, and had provided pay slips in order to verify employment. However, further

investigation of the purchasers' credit histories revealed that they were each merely listed

as "authorized users" on the credit account(s), and did not appear to be employed by

iZ.~
    20. The purchasers also provided the same or similar phone numbers on their

applications, but when Lindsay Ford called such numbers, it appeared that the numbers

were no longer in operation or the person who answered the phone call refused to answer

any questions regarding vehicle purchases.

    21. Moreover, after taking possession of the vehicles, the purchasers failed to make

any contact with the banks and/or lenders, and no payments were ever made pursuant to

the applicable financing agreements.




113263\000002\4824-2176-6828.v1              4
      Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 5 of 14




     22. On July 31, 2018, upon discovering this orchestrated fraudulent scheme, Lindsay

Ford contacted the Montgomery County Police Department and made a police report (the

"Police Report"). A true and accurate copy of the Police Report is attached as Exhibit A

hereto.

     23. The police then entered each of the seven fraudulently-purchased vehicles into the

National Crime Information Center ("NCIC") as stolen vehicles.

     24. According to the Police Report, the start date of the fraudulent purchasing scheme

was July 3, 2017, and the end date was July 31, 2018. (See Ex. A, p. 1.)

     B. The Governing Insurance Policy

     25. To protect Lindsay Ford against losses incurred in the sale or theft of automobiles

— i.e., the very types of losses at issue in this action — Lindsay Ford's parent company,

Lindsay Automotive Group, had purchased insurance from Defendant.

     26. Specifically, Lexington issued an Inland Marine Dealers Open Lot Policy, Policy

Number 015909396 (the "Policy") to Lindsay Automotive Group and Lindsay Ford, with

the Policy Period from July 1, 2017 through July 1, 2018. A true and accurate copy of

the Policy is attached as Exhibit B hereto. The Policy was subsequently renewed and

extended.

     27. Lindsay Automotive Group — the parent company of Lindsay Ford — is the first

named insured under the Policy. (See Ex. B, Policy Declarations, p. 1.)

     28. Lindsay Ford is expressly listed as an additional "Named Insured" under the

Policy. (Id., Additional Named Insured Endorsement, p. 1.)

     29. The Policy was delivered to Lindsay Automotive Group's broker, Willis of

Maryland, Inc. in Hunt Valley, Maryland.




1 13263\000002\4824-2176-682 8.v 1            5
    Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 6 of 14




    30. Furthermore, Lindsay Automotive Group paid the Policy premiuins through its

broker, Willis of Maryland, Inc., likewise from Maryland.

    31. The Policy specifically includes a"Trick, Device and False Pretense Coverage

Extension."

    32. Under this coverage extension, the Policy covers "loss which [Lindsay Ford]

incur[s] as a result of any person causing [Lindsay Ford] to voluntarily... part with

evidence of title to or possession of a Covered Automobile as a result of a fraudulent trick

or scheme or under false pretense" that is criminal in nature. (Id., Policy Sec. IV.A.)

    33. More specifically, coverage is available under this extension to the extent "such

acquisition or parting of title or automobile" was "induced by a criminal scheme, criminal

trick, criminal device or criminal false pretense." (Id.)

    34. The Policy further expressly identifies the use of "[f]orged or counterfeit

instruments received in payment" and the use of "[f]raudulent or forged identification

information on a purchase, rental, or lease documents" as examples of covered

"fraudulent" conduct if "part of a criminal scheme, criminal trick, criminal device or

criminal false pretense." (Id.)

    35. The losses in question meet all of these terms.

    36. First, all of the vehicles in question are "Covered Automobiles" under the Policy.

Each vehicle is a private passenger vehicle which was held by Lindsay Ford for sale or

lease at the time of the purchases. (Id., Policy Sec. VIII(A).)

    37. Second, Lindsay Ford "voluntarily ... part[ed] with evidence of title to or

possession of' each of these "Covered Automobiles," when the fraudulent purchasers




1132631000002\4824-2176-6828.v1               6
     Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 7 of 14




drove the vehicles away from Lindsay Ford's lot upon coinpleting the sale and purchase

of the vehicles. (Id., Policy Sec. IV(A).)

     38. Third, Lindsay Ford did so "as a result of a fraudulent trick or scheme or under

false pretense" that was criminal in nature. (Id.)

     39. That is, the sale of each of the vehicles in question was "induced by a criminal

scheme, criminal trick, criminal device or criminal false pretense." (Id. )

     40. Indeed, the purchasers for each vehicle provided Lindsay Ford with fraudulent,

forged, or counterfeit documents and identification information in effectuating these

transactions.

     41. For example, the Police Report demonstrates that the purchasers provided false or

forged driver's licenses to Lindsay Ford, and "all of the purchasers listed RSM as their

place of work [and] provided pay slips. However, when their credit was run all of the

credit histories came back as `authorized users"' on the purported "RSM" credit

accounts, and the purchasers did not appear to have actually been employees. (Ex. A,

Police Report, p. 8.)

     42. The Police Report further demonstrates that the purchasers provided the same,

apparently false phone numbers, a majority of which were nonworking or went

unanswered.

     43. Moreover, the Montgomery County Police Department concluded that all of this

fraudulent conduct was criminal, reporting the vehicles in question as stolen.

     44. Finally, as detailed further below, Lindsay Ford incurred substantial losses as a

result of this fraudulent, criminal scheme.




113263\000002\4824-2176-6828.v1               7
     Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 8 of 14




    C. Defendant's Coverage Denial

    45. Promptly upon discovering the fraudulent, criminal scheme Lindsay Ford placed

Defendant on notice of its losses, by making a separate claim for each fraudulently-

purchased vehicle under the Policy. Specifically, Lindsay Ford had reported each of its

seven claims arising from the seven vehicles by September 19, 2018, within

approximately six weeks of discovering the fraud and reporting it to the police on July

31, 2018.

    46. On September 20, 2018, Defendant denied coverage for the losses incurred in

relation to the claim relating to the Jeep Cherokee. Defendant predicated its denial on the

incorrect assertion that the vehicle had not been reported as stolen and, therefore, did not

fall within the "Trick, Device, and False Pretense Coverage Extension" — despite the fact

that the vehicle had, in fact, been reported as stolen — without further explanation or

analysis of its reasoning.

    47. Subsequently, over two months later, on November 26, 2018, Defendant sent six

additional letters denying coverage for the claims arising from the other six stolen

vehicles. Defendant again denied coverage for these vehicles on the unsupportable basis

that there was no "evidence" indicating that a criminal trick, device, or scheme had been

used to acquire the vehicles, again providing no further explanation or analysis of its

reasoning. Defendant also stated in its November 26 letters that the claims had not been

reported timely.

    48. By letter and email sent on January 24, 2019, Lindsay Ford (through its counsel)

responded to Defendant's coverage denials, outlining in detail the basis through which

the Policy affords coverage for Lindsay Ford's losses incurred, correcting clear




113263\000002\4824-2176-6828.v1
                                             8
     Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 9 of 14




misstatements of the operative facts, and asking Defendant to proiiiptly reconsider its

denial of coverage accordingly.

     49. Defendant failed to respond to Lindsay Ford's January 24, 20191etter.

     50. Lindsay Ford (through its counsel) followed up with Defendant's claims analyst

on April 10, 2019, inquiring when Lindsay Ford could expect to receive a written

response.

     51. In response, on April 12, 2019, Defendant replied that the matter "has been

escalated to my manager and our legal team," and advised that Defendant would respond

"as soon as possible if our [coverage] position will change."

     52. Defendant, however, did not provide any additional update or communication for

several months.

     53. On June 25, 2019, Lindsay Ford again followed up with Defendant regarding the

status of its review of the coverage determination and Lindsay Ford's response.

     54. Finally, on July 3, 2019, Defendant — through its agent, AIG Claims, Inc. —

advised only that "[a]t this time we are standing by our denial letter previously

submitted."

     55. Defendant failed to specify which of the seven separate denial letters it was

"standing by."

     56. Defendant also did not provide any substantive response to any of the points

raised in Lindsay Ford's response letter sent on January 24, 2019, and did not offer any

further explanation of its coverage determination.




113263\000002\4824-2176-6828.v 1            9
    Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 10 of 14




    57.Indeed, at no point since its initial coverage determinations has Defendant

provided any substantive explanation of its coverage position or sought any further

information from Lindsay Ford.

    58. Moreover, Defendant failed to explain, correct, or even acknowledge plain

misstatements of the operative facts — including, for example, its incorrect statement that

the Jeep Cherokee had not been reported as stolen, or its misstatement that "[t]here is no

evidence supplied that indicates a criminal trick, device or scheme was used to acquire"

the vehicles, despite the Police Report's conclusion (which was provided to Defendant on

two occasions during its coverage investigation) that there had been such a scheme.

    D. Lindsay Ford Has Suffered Significant Losses

    59. As the result of the fraudulent purchases, the banks and lenders involved in

arranging financing for the vehicles in question have demanded repayment from Lindsay

Ford. Accordingly, Lindsay Ford faces significant losses arising from the fraudulently-

purchased and/or stolen vehicles.

    60. Specifically, Lindsay Ford was forced to pay $32,619.00 in relation to the Jeep

Cherokee, and has not been able to recoup any of this loss, as it has not located or

recovered the vehicle.

    61. Lindsay Ford ultimately recovered the Ford Edge, but it resold it at a loss,

incurring a total loss of $24,740.24.

    62. Lindsay Ford ultimately recovered the Nissan Maxima and likewise resold it at a

loss, incurring a total loss of $16,554.63.

    63. Lindsay Ford ultimately recovered the Chevy Camaro and likewise resold it at a

loss, incurring a total loss of $13,162.00.




113263\000002\4824-2176-6828.v1
                                              10
    Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 11 of 14




     64. Lindsay Ford also recovered the Ford Escape and has listed, but has not yet been

able to resell, the vehicle. It is anticipated that Lindsay Ford will incur a loss of at least

$13,098.67 after the vehicle is resold.

     65. In total, Lindsay Ford has already incurred losses of at least $100,174.54 as the

result of the fraudulent purchases.

     66. Lindsay Ford has not been able to locate or recover the Chrysler 300 or the Chevy

Impala. Accordingly, Lindsay Ford anticipates that significant additional losses will

result when the balance on those vehicles must be repaid to the lenders, particularly if the

vehicles are not recovered and resold.

                                         COUNTI
                                  (Declaratory Judgment)

     67. Lindsay Ford reasserts and re-alleges the allegations contained in paragraphs 1

through 66 above, and incorporates those allegations by reference as if set forth fully

herein.

     68. Lindsay Ford has satisfied all obligations required of it under the Policy.

     69. The parties disagree as to whether Defendant is obligated to indemnify Lindsay

Ford for its losses under the Policy's terms.

     70. Defendant, for its part, has denied coverage for Lindsay Ford's claims and refused

to indemnify Lindsay Ford for losses incurred in relation to each of the seven above-

described, fraudulently-purchased and/or stolen vehicles.

     71. Lindsay Ford, for its part, contends that Defendant's denial of coverage has no

basis in law or in fact.




1132631000002\4824-2176-6828.v]
                                             11
   Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 12 of 14




    72. Accordingly, there exists an actual case or controversy between Lindsay Ford and

Lexington regarding the construction, and the rights and liabilities of the parties under,

the Policy.

    73. Under Md. Code, Cts. & Jud. Proc. § 3-409(a), this Court may grant a declaratory

judgment which will serve to terminate the uncertainty or controversy giving rise to fhis

proceeding, namely, the parties' rights and obligations under the Policy.

    WHEREFORE, Lindsay Ford respectfully requests that the Court:

    A. Determine and adjudicate the rights, obligations, and liabilities of the parties

          under the Policy;

    B. Find and declare that Lindsay Ford is entitled to indemnification under the Policy

          for all losses incurred with respect to the fraudulently-purchased and/or stolen

          vehicles;

    C. Award Lindsay Ford all damages arising from Defendant's wrongful refusal to

          acknowledge and honor its coverage obligations to Lindsay Ford under the Policy,

          in amounts to be proven at trial but in excess of $75,000, plus consequential

          damages, attorneys' fees and costs, and pre- and post-judgment interest to the

          extent permitted by law; and

     D. Award Lindsay Ford such other and further relief as justice and this cause require.

                                       COUNT II
                                   (Breach of Contract)

     74. Lindsay Ford reasserts and re-alleges the allegations contained in paragraphs 1

through 73 above, and incorporates those allegations by reference as if set forth fully

herein.




113263100000214824-2176-6828.v1
                                             12
    Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 13 of 14




     75. The Policy is a valid and enforceable contract between Lindsay Ford aiid

Defendant.

     76. Lindsay Ford has fully performed its obligations under the Policy.

     77. Defendant is obligated to indemnify Lindsay Ford for its losses under the Policy's

terms.

     78. Defendant has denied coverage for Lindsay Ford's claim and has refused to

indemnify Lindsay Ford for its losses.

     79. Defendant's denial of coverage and refusal to indemnify Lindsay Ford have no

basis in law or in fact, and constitute a breach of its obligations under the Policy.

     80. As a direct and proximate result of Defendant's breach of the Policy, Lindsay

Ford has suffered damages, including losses in excess of $100,000 incurred in relation to

the fraudulently-purchased and/or stolen vehicles.

     WHEREFORE, Lindsay Ford respectfully requests that the Court:

     A. Enter a money judgment in its favor and against Lexington for all damages arising

          from Defendant's wrongful refusal to indemnify Lindsay Ford under the Policy,

          in amount to be proven at trial but in excess of $75,000, including, without

          limitation: 1) actual losses incurred from the sale of the vehicles in question and

          payment to the lenders owed under financing agreements; 2) consequential

          damages; 3) fees and costs incurred, including attorneys' fees, which continue to

          accrue; and 4) pre- and post judgment interest to the extent permitted by law; and

     B. Award Lindsay Ford such other and further relief as justice and this cause require.

                                         JURY DEMAND

     Plaintiff hereby requests a trial by jury on all issues so triable in this action.




11 3263\000002\4824-2176-6828.v 1
                                                13
   Case 8:20-cv-00239-GLS Document 4 Filed 01/28/20 Page 14 of 14




                                  Re ectfully ubmit~,~,


                                  Rosal'yn Tang F      "
                                  Matthew M. May
                                  Miles & Stockbridge P.C.
                                  11 N. Washington Street, Suite 700
                                  Rockville, Maryland 20850
                                  (301) 762-1600
                                  rtang a milesstockbridg_e. com
                                  mmav(d),milesstockbrid 2e. com


                                  Alexander P. Creticos
                                  Miles & Stockbridge P.C.
                                  100 Light Street
                                  Baltimore, Maryland 21202
                                  (410) 823-8155
                                  acreticosCaimilesstockbrid e.com
                                  Counsel for Plaintif}; Lindsay Ford LLC




113263\000002\4824-2176-6828.v1
                                        14
